                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
MAURICE TURNER,                           :
                                          :
            Petitioner,                   :   Civ. No. 18-17384 (FLW)
                                          :
      v.                                  :
                                          :
WARDEN et al.,                            :   MEMORANDUM AND ORDER
                                          :
            Respondents.                  :
_________________________________________ :



        Petitioner is a state prisoner proceeding by counsel with a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (Pet., ECF No. 1.) On January 18, 2019, the Court ordered

Respondents to answer the petition or move to dismiss on timeliness grounds within 45 days.

(ECF No. 3.) Counsel for Respondents now requests an extension of time to answer or move for

dismissal based on erroneous electronic service of the Court’s prior order. (ECF No. 6.) This

request is GRANTED.

        Accordingly, IT IS, on this 26th day of February 2019,

        ORDERED that Respondents shall file an answer to the Petition or a motion to dismiss

on timeliness grounds, in accord with all provisions of the Court’s prior Memorandum and

Order, (ECF No. 3), within forty-five (45) days of the date this Memorandum and Order is filed;

and it is further

        ORDERED that if a motion to dismiss is filed, Petitioner shall have thirty (30) days to

file an opposition brief, in which Petitioner may argue any bases for statutory and/or equitable

tolling, and to which Petitioner may attach any relevant exhibits; and it is further
          ORDERED that if Petitioner files an opposition, Respondents shall have ten (10) days to

file a reply brief; and it is further

          ORDERED that if the motion to dismiss is subsequently denied, the Court will then

direct Respondents to file a full and complete answer to all claims; and it is further

          ORDERED that Petitioner may file and serve a reply to Respondents’ answer within

forty-five (45) days after its filing, see Rule 5(e) of Rules Governing § 2254 Cases; and it is

further

          ORDERED that, within seven (7) days after any change in Petitioner’s custody status, be

it release or otherwise, Respondents shall electronically file a written notice of the same with the

Clerk of the Court.



                                                              /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                  2
